Title: [Diary entry: 17 February 1790]
From: Washington, George
To: 

Wednesday 17th. The Secretary attending; and reference being had to the Act constituting the Department of War, and the Act appropriating 20,000 dollrs. for the expence of Treating with the Southern Indians, seeming to remove (at least in a degree) the above doubts but not in an unequivocal manner, I desired him to take the opinion of the Chief Justice of the United States and that of the Secretary of the Treasury on these points and let me know the result.